                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
vs.                                                                No. 1:18-CR-02945-WJ

JANY LEVEILLE, et al.,

               Defendants.


      DEFENDANTS’ JOINT UNOPPOSED JOINT MOTION TO EXTEND PRETRIAL
                           MOTION DEADLINES
        Defendant Subhanah Wahhaj, joined by all Defendants, through counsel, move this Court

for an order extending by sixty (60) days the deadlines for Defendants to complete all discovery

including expert witness disclosures, discovery motions, and Daubert Motions, along with

corresponding responses, and replies. The remaining deadlines in the Amended Scheduling Order

[Doc. 95] not sought to be extended herein shall be unchanged.

                                       BACKGROUND

        On September 11, 2018, a grand jury returned an Indictment, charging Defendants with

possession of firearms by a non-citizen without status that permits firearms possession and

conspiracy to commit that offense. See Indictment [Doc. 25]. On October 3, 2018, this Court

entered an Order declaring the case complex. See Order [Doc. 49]. Several months later, on March

13, 2019, a Superseding Indictment was returned, adding counts related to alleged terrorism and

kidnapping conspiracies, including (Count 1) Conspiracy to Provide Material Support to

Terrorists, in violation of 18 U.S.C. § 2339A, (Count 2) Providing Material Support to Terrorists,

in violation of 18 U.S.C. §§ 2339A & 2, (Count 3) Conspiracy to Murder an Officer or Employee

of the United States, in violation 18 U.S.C. § 1117, (Count 4) Conspiracy to Commit an Offense

Against the United States, in violation of 18 U.S.C. § 371, (Count 6) Conspiracy to Commit
Kidnapping, in violation of 18 U.S.C. § 1201(c), and (Count 7) Kidnapping, in violation of 18

U.S.C. §§ 1201(a) & 2. See Superseding Indictment [Doc. 85]. If convicted of these offenses,

Defendants face potential life sentences.

       On April 5, 2019, recognizing that “[a]dditional time [was] needed to complete

investigation of this matter, to declassify discoverable materials, and to complete discovery”

following the Superseding Indictment, the Court entered an Amended Scheduling Order. See First

Amended Scheduling Order [Doc. 95]. Pursuant to the Amended Scheduling Order trial in this

matter is currently set for April 13, 2020, with a corresponding time for the acceptance of plea

agreements, exchange of trial materials, including exhibit and witness lists, as well deadlines for

the Defendants to file motions related to pretrial discovery litigation (October 11, 2019), expert

disclosures (September 13, 2019), and Daubert Motions, responses and replies (October 11,

October 25, and November 1). See Id. Pursuant to the Amended Scheduling Order, the United

States’ discovery, including all expert disclosures, was due on July 12, 2019. Id. at 2. On July 9,

2019, the United States filed its Notice of Intention to Offer Expert Testimony. See Notice [Doc.

127]. This Notice identified five experts the government intends to call. See Id., ¶¶ 1-5. The

Notice states the government will provide to the defense the qualifications of the experts, their

opinions and bases for the opinions “once the experts have had an opportunity to review completed

discovery and have rendered their opinions in writing.” Id. ¶ 6.

       Upon inquiry from the defense, on August 30, 2019, the United States informed that it

would be disclosing full expert reports within the next 3-4 weeks, along with the materials the

experts relied upon. In that correspondence, the United States, by AUSA George Kraehe, indicated

it did not object to a six-week extension of the Daubert Motion deadline and any expert related

deadline.



                                               -2-
       On September 12, 2019, AUSA Kraehe stated that the United State does not oppose the

defendants’ request for a sixty (60) extension of the deadlines indicated herein and indicated that

the government will produce Dr. John P. Phillip’s expert report on September 13, 2019, with the

production of Mr. Randy Watt’s expert report to occur next week. The government further

indicates that these are the only expert reports it currently anticipates producing. The original

scheduling order allowed the defense two months from the time of completion of expert

disclosures to prepare Daubert Motions.       The government’s initial proposal of a six-week

extension, however, would allow for as little as two weeks for defense counsel to review discovery,

identify experts, obtain approval for those experts, obtain review by those experts, and prepare

Daubert Motions based on information received by those experts’ review. Given the extremely

complex nature of the case, the parties agree that a sixty (60) day extension of the deadline is

reasonable and appropriate.

                                         ARGUMENT

       The extension is necessary to allow time to review the supplemental expert disclosure that

has not yet been produced, consult with appropriate defense experts regarding the disclosure, and

prepare and file any Daubert Motions. In addition, Defendants require additional time to review

and analyze the additional discovery provided in July, and previously, and independently

investigate the bases for the underlying charges, which arose from a several years-long multi-state

and multi-jurisdictional investigation of Defendants. Further, Defendants complex religious

ideology also requires that Counsel conduct additional research regarding Islam and its various

Haitian and Caribbean offshoots, in order to properly communicate with Defendants and anticipate

potential defenses. Efforts to review and analyze discovery, conduct an independent investigation

regarding the seven-count Superseding Indictment, and consult with various experts, are currently



                                               -3-
underway but are not yet complete. Accordingly, Counsel requests the Court enter an order

extending the following deadlines by 60 days:



                   Task                    Current Deadline1     Extension      New Deadline2

    Defendants to complete all discovery September 13, 2019 60 days           November 12, 2019
    including expert disclosures
    Discovery motions                    October 11, 2019   60 days           December 10, 2019

    Daubert Motions                        October 11, 2019      60 days      December 9, 2019

    Daubert Responses                      October 25, 2019      60 days      December 23, 2019

    Daubert Replies                        November 1, 2019      60 days      January 6, 2019



         Counsel submits that there is good cause to extend these deadlines, given the complex

nature of the case, the amount of discovery involved, the multi-jurisdictional nature of the charges,

and the amount of time Defendants face if convicted. The extensions requested are reasonable for

counsel for the Defendants to provide well-informed advice regarding any potential plea offers or

in the alternative to properly prepared for trial.

                                           CONCLUSION

         For the reasons stated above, Defendants ask the Court to enter an order extending the

Defendants’ discovery completion, including expert witness disclosures, discovery motions, and

Daubert Motions, responses, and replies by sixty (60 days).




1
    See First Amended Scheduling Order [Doc. 95].
2
    Some deadlines have been adjusted slightly to account for the holidays.
                                                     -4-
                                                       Respectfully submitted,

                                                       /s/ Ryan J. Villa
                                                       Ryan J. Villa
                                                       The Law Office of Ryan J. Villa
                                                       2501 Rio Grande Blvd NW Ste. A
                                                       Albuquerque, NM 87104
                                                       (505) 639-5709
                                                       ryan@rjvlawfirm.com

                                                       /s/ Billy R. Blackburn
                                                       Billy R. Blackburn
                                                       1011 Lomas Blvd. NW
                                                       Albuquerque, New Mexico 87102
                                                       (505) 242-1600
                                                       billy@bblackburnlaw.com



                              CERTIFICATE OF CONFERENCE

       I certify that I conferred with counsel for all parties. The United States, through its counsel,

Assistant United States Attorney George Kraehe, does not oppose this Motion.

                                 CERTIFICATE OF SERVICE

       I certify that I filed the foregoing document electronically through the CM/ECF system.

Such filing is the equivalent of service on parties of record.




                                                -5-
